DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 has been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 02/09/2022. Claims 1-14 and 16-21 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
Applicant argued that the combination Yang and  Bejerano does not “feedback configuration configures the acknowledgement feedback to include at least one bit of acknowledgement information for each of the data substructures” and “…subject transmission such that at least one bit of acknowledgement information pertains to a data structure comprising at least two data substructures”.
Examiner respectfully disagrees. Yang at least in paragraph [0069] teaches the HARQ-ACK is a response to DL data packet (e.g. a codeword) on PDSCH. HARQ-ACK indicates whether the PDCCH or PDSCH has been successfully received. 1-bit HARQ-ACK is transmitted in response to a single DL codeword (substructure) and 2-bit HARQ-ACK is response to two DL codewords (two substructures) in response to two DL codewords. In addition, Yang teaches 2-bit ACK/NACK and 4-bit ACK/NACK based on PUCCH format 1b (see paragraphs 116-118). In addition, Yang teaches “multi-bit” ACK/NACK coding” transmission method designed for UE receiving two code words (CWs) or single code word (CW) (see paragraphs 126 and 131). . In addition, Yang teaches ACK/NACK bundling to save bits and overhead (see paragraph 198).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1-4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they recite the limitations “storing a feedback configuration…” and “…storing a transmission configuration…” There is no support in the specification for these limitations therefore are considered new matter.
Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 1.
Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 3.

Claim Rejections - 35 USC § 112
6.	Claims 1-4 and 16-21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1-4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they recite the limitations “storing a feedback configuration…” and “…storing a transmission configuration…”. Feedback configuration and transmission configuration seems to be two different software programs. It is not clear where these software programs are being stored and how the configure the feedback node. It seems according to paragraph [0032] applicant’s specification the both software programs are within a program product that needs to be installed on a computer. It is not clear how after the program is installed somewhere and how the program (configure) the feedback node.
Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.
Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 3.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0207895 A1) in view of Bejerano et al. (US 2017/0347279 A1)
For claims 1-4 and 14 Yang teaches a method of operating a feedback radio node in a radio access network (see paragraph 7 “an apparatus such as user equipment (UE) performs HARQ-ACK”), the method comprising: 
storing a feedback configuration (see paragraph 117 “ACK/NACK configuration is pre-stored in BS or UE”), the feedback configuration configuring the feedback radio node to provide acknowledgement feedback pertaining to a subject transmission scheduled for reception by the feedback radio node, wherein the feedback configuration configuring, for the acknowledgement feedback, a plurality of data substructures associated to the subject transmission such that the feedback configuration configures acknowledgement feedback to include at least one bit of acknowledgment information for each of the data substructures (see paragraphs 69, 116-118, 126, 131, 198, “multi-bit ACK/NACK-response to arguments above”, paragraph 196 “generating ACK/NACK for PDSCH with respect to each code block group when the UE has successfully decoded all code blocks” and paragraph 116 “2-bit ACK/NACK and 4-bit ACK/NACK”); 
storing a transmission configuration (see paragraph 200 “storing information related to communication in a wireless communication system” and paragraph 94 “HARQ scheme, HARQ buffer, retransmission”), the transmission configuration configuring transmission resources for transmission by the feedback radio node (see paragraph 76 “pre-resources for AC/NACK for PDSCH transmission” and paragraph 118 “transmission configuration and table 3” and a channel coding based scheme for transmitting a plurality of ACK/NACK signals using PUCCH format 2 or PUCCH format 3 is referred to as of a "multi-bit ACK/NACK coding" transmission”) the method comprising; and
transmitting, on the transmission resources, acknowledgment feedback pertaining to the subject transmission such that at least one bit of acknowledgment information pertains to a data structure comprising at least two data substructures associated to the subject transmission (see paragraph 76 “pre-resources for AC/NACK for PDSCH transmission” and paragraph 116-118 “transmitting ACK/NACK on preassigned resources based on the ACK/NACK bits”).
Yang does not explicitly teach a feedback radio node. 
However, Bejerano teaches feedback node selection process that is configured to ensure both appropriate feedback as well as low communication overhead (see Bejerano: paragraphs 46 and 97).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Bejerano in the ACK/NACK (feedback) node system of Yang in order to select a node as feedback node to ensure both appropriate feedback as well as low communication overhead (see Bejerano: paragraph 46).

           For claims 5 and 16 Yang in view of Bejerano teaches the method, wherein the transmission configuration pertains to transmitting on a physical shared channel (see Yang: paragraph 42 “PDSCH & PUSCH”).

           For claims 6 and 17 Yang in view of Bejerano teaches the method, wherein the feedback configuration pertains to transmitting on a physical control channel (see Yang: paragraph 42 “PUCCH”).

           For claims 7 and 18 Yang in view of Bejerano teaches the method, wherein the acknowledgement information configured by the feedback configuration has a size of N bits, wherein the acknowledgement information transmitted on the transmission resources has a size of M bits (see Yang: paragraph 126 “multi-bit ACK/NACK” and  paragraph 116 “2-bit & 4-bit ACK/NACK”).

           For claims 8 and 19 Yang in view of Bejerano teaches the method, wherein the data structure is a transport block, and the data substructures are code block groups (see Yang: paragraph 95 “transport blocks” and paragraph 195 “code block group”).

           For claims 9 and 20 Yang in view of Bejerano teaches the method, wherein the subject transmission is a MIMO transmission utilizing at least one of: 
at least two MIMO-layers (see Yang: paragraph 126 “MIMO”); and 
at least two data streams (see Yang: paragraph 70 “number of streams or layers that a UE can handle”).

           For claims 10 and 21 Yang in view of Bejerano teaches the method, wherein a data substructure comprises one or more code blocks (see Yang: paragraph 195 “code blocks”).

           For claim 11 Yang in view of Bejerano teaches the method, wherein the bits of the acknowledgement information are punctured onto transmission resources (see Yang: Fig. 8 “2-bit ACK/NACK punctured on resources”).

           For claim 12 Yang in view of Bejerano teaches the method, wherein the subject transmission is a transmission on a data channel, in particular a physical data channel (see Yang: paragraph 3 “various physical channel” and paragraph 8 “physical downlink shared channel (PDSCH)”).
           For claim 13 Yang in view of Bejerano teaches the method, wherein at least one of: 
the feedback configuration is configured utilizing a scheduling assignment (see Yang: paragraph 58 “DL scheduling information or DL grant & UL-SCH are referred to as UL scheduling information or UL grant”); 


        
   Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng (US 2010/0174962 A1) (see paragraphs 130-131 “feedback configuration storage”).


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415